DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the burr hole cap assembly base." There is insufficient antecedent basis for this limitation in the claim. Claims 14-15 depend from claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malinowski (US 2004/0034367).
Regarding claims 1-3, 11, and 17, Malinowski discloses a system as shown in figures 1-12. The system includes burr hole cap assembly base 100/100’, burr hole device component 200/200’/300/300’, and a handheld burr hole device insertion tool 900, the insertion tool having a first and second end, the first end having two engagement points/prongs 940 configured to slidably attach to, and detach from, via interference fit, two attachment points 340 of the burr hole device component for simultaneous application of a normal force to the two attachment points 340 of the burr hole device component (par. 0044 and 0046).
Regarding claims 4, 16 and 18, as seen in figures 10 and 12, a connective element extends between the two engagement points 940, the connective element configured to allow a clear line of sight between a center of the burr hole device component and a user suring insertion (i.e., the connective element and device as a whole is hollow/has a lumen to allow a line of sight).
Regarding claims 5, 6, 12 and 13, as seen in figures 1 and 2, support clip 200/200’ of the burr hole device component is received by that base and contacts and attaches to the base 100/100’ at multiple points, such that the support clip is configured to retain a lead that passes through the base (par. 0038 and abstract).
Regarding claims 7, 8, 15, and 19-20, the second end of the tool includes a retention jaw mating structure 930 with planar surfaces for mating with a receiving structure 250 of a retention jaw 210/220 to open/close the retention jaw (figure 5A-5C and par. 0038-0039, 0044).
Claims 1-3, 5-7, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulte et al. (US 2011/0034981, hereinafter Schulte).
Regarding claims 1-3, 5-7, 11 and 17, Schulte discloses a system as shown in figures 25-28. The system includes burr hole cap assembly base 702, burr hole device component/support clip 706, and a handheld burr hole device insertion tool disclosed as forceps, forceps having a first and second end, the first end having two engagement prongs/retention jaw mating structures configured to slidably attach to, and detach from, via interference fit, two attachment points/receiving structures 723 of the burr hole device component for simultaneous application of a normal force to the two attachment points 723 of the burr hole device component, in order to retain a lead 50 (par. 0087, 0154, figure 27).
Regarding claims 12-15, the protrusions surrounding attachment points 723 are received by a recess that mates with the protrusions, as seen in figures 25A-25B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5,865,842 and US 2019/0308025.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792